Quillian, Chief Judge.
The defendant appeals his conviction for entering a motor vehicle with intent to commit a theft (Code Ann. § 26-1813.1 (Ga. L. 1976, pp. 186, 187)). Held:
1. The argument that the trial judge failed to charge the jury with regard to circumstantial evidence is without merit since the trial judge charged the substance of Code § 38-109.
2. It is contended that the trial judge erred in instructing the jury concerning a carburetor which was removed from the engine compartment of the vehicle the defendant was charged with entering. Since the defendant was found in the passenger portion of the vehicle, it is urged that the theft of the carburetor would constitute a separate, independent offense which could not be utilized by the jury in determining guilt for the offense charged.
There was evidence to establish that the removal of the carburetor was a constituent element of the ongoing criminal transaction and would comprise part of the res gestae.
The objection raised is without merit.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.

Jerry Boykin, for appellant.
Willis B. Sparks III, District Attorney, Sharon Ratley, Thomas J. Matthews, Assistant District Attorneys, for appellee.